| HNCIUMS HAST KINGDOM OF CAMBODIA
thi anwm prewumeypa NATION RELIGON KING

AGESR

A
‘ RuSeenAgenANE) vised do intg
. He
RSONAS yp Se seesie
so
{8&2 GREEN SEA INDUSTRY CO., LTD.

FER A RH a ok
CONTRACT

ON
THE INVESTMENT ON TECTONA GRANDIS

PLANTATION AND PROCESSING
BETWEEN
THE MINISTRY OF AGRICULTURE,

FORESTRY AND FISHERIES
AND
GREEN SEA INDUSTRY Co., LTD.

100,852Ha

23 Nov,

PUNCIMGBABE
C1 8518521 neem
Aegean
Ba
RUSHUNARABANEKE STAG Se bg
INS
RBONEINY aniperg de cose
Ey
§§88}2 GREEN SEA INDUSTRY CO., LTD.

jROnsAy IYBSIQ) se seane famurhninnaquigug inaundiny
IMpeh 4 wang wnsindiehsnve woo suid ipsaingu gidignue. cove tem
lnorl miso ienangime ooodmbo islammindignysprysanisnyh tut mA

CIS HSS

§#788}@ GREEN SEA INDUSTRY CO,, LTD. ensaimmnaMetslnM ge 88 Bs
Hetme ovlus umn qneainge asind eigmani Bag Emus noMBsing gidiqnve
(Gud) ol doo odd 8H gianitie (ee) lem Worl dog TesHamuithesANA LI ZAICHUN
dente 3m guigsiee p cH 1497490006 HhamhpMappE Apr 84 wnnann ge
'gB tanfig: hah wAumisppetia menansioe moodkdow isismm moigresypl
furgasiangnh amnemdingsime m ities eo inugine 996 mM anise Bap
Bacien namégingy sult mnie” 4 :

Fairy Cow Ltd, @ a

tanner’

- muganiisnvaiaia we orlacd eutan gigs hd te man xh Moos md
Saimannnsiguye 4

- KEndspmsiwe dé wpe wes o¢ te Tim gi woos iA
nagnhoamgin 4

- thstgnutignd?Bannisientams ping

MAsintimebnmagmeEMIsiignenishguRngEesishentpMetaE :

aNO: sBSalemseen :

nYiisigaamssamA "nN" wndjnudseuynsigwnsie ppgnuigs

900.G¢adinm mesmnmnsigH fynayjome ha pongut pis vegeta
CHumsinedminem geisima “e” mémisppaagenting sinngel
Weidand Bu inig winduligdsensuqnimsingndghinesuyasen
ignmuchyasguedgishvespise witirinsentsl wich “Sng” 4

2 2

TQeaTvESS 900.debtinm sitiiisens :

9.9. Tixemi"e” noientinghamametiniissmiuades 4

ole, Bnigagpsmisinnstsninduyyas 84 Hi psdmauad pons
ANd PAsMANAInENNY ANIL MAISM F [ulisineaN
thintinydynptidenhwamamund petimasiaE 4

9m. 9 BenuSn tinged Bimini 84 dusmimiawchh says 9 caja
PIANsnenwARsihoTAN YC 1

9.¢, sgaistizamnstsnguéns 9.9, ola, 84 9. ma “A” 8a ma "e”

[pinunmihyunntansnuphigGnpgn pata By finndGeiuial

iaeumifiginameris pique ob si untfigsgnpimays

=

ragnansSriinsssnsps i

fis

BASIS:

b.9 Aigwamesinsiwsine clogi whufinndtigusmmmuerishgoames

Fs

oe

msl 4 istinoimwiovisigegn ma” 2” pgiterldgmn Sa
(erjoupfisinasigen : Bari, dandinms . inaeyi amecviqygo
Buuainsnyhadiunagema® nh Im 4

in imines o9 HF HBINUNAANAAgaEn MH “e” wea Trunavg
sgirginnfimmiugenerirginnel mag ananinaimnmaniaggp siting

AnauaomensinemimsigngusnvamA “e "games

Amapiesnsmsnnmnad ma’ wothayenhaindhignaayy +

emesel Se_aySaseenes :

ymonal Bu nMeySpawSetame “eo” Amajedanymiing when
mumuminiingnien Ba mémanaghig gomavesigiampimeysins
senouel sends gusts) :

. Ainnyduy : MBetsant

_ aGnngusningy : danualiguig Sung Bu ni-angninng 4

| piiansadt > intappinigmbigmegametimiigenindayimapypians au
siacmisiunas 1

mifi"e" ppiniGistiaumenjundgupimio tags 9.9 jafigeagyrsesptniey:tos
of si mundiariipmbgsmnsisapiicamns 4

{HivaparAAGgs 0.000 gan ¢ > fondo

a

Glo, mi “es” pivdppantisechodindgnnsins o8 te tpmestiiggeng
IE ABaN 4

Gon. pinintieSaygiufmmatsenes mE “2” Tqretinesiicma “e” mas

: agigimiigeniag pometssmiypHyIM Mm GAYE ME 4

: GE. mivdayoiyns iotiniegsigdamigami: a” mnie?

' nYMSTAA 4
- . Ge. mae" giudignum®prigimuamignataynemensciige

. a) 2

dnfiuise dom sian g2tg8 mo te gum wi Wooo Ba muiuT

‘a

iofnnd + pariemNTAiudhpretel temsysigs mo ie wan Tayi
Bue 4 :

Gd. mi*s tind reTT gage messiness yn TYE IWraeseEhew
nein 4

Gl. qiinmnfisnamatinestigemood garageomematans guenaiougy

&
cd

ue

dans Ge mB “2” pplegufidurige bx guymml wenynAnyo
uigivymomutgentizndinaiimnaigy 1 miennsSsmauipynt
ngossiayyH YyAARBE low qeuT-ines ooghginsl qurighume
Hgigfiquan ma "nN nsMGiugapnins hh fagysaipesin om
Giismgnhesypsad wuucydiguapmharGaraanteasgssined
midames reima “a” Touasignguen 4 qananiictenme” 2” ing
SFeingunmvd pings payseayhypeathacyiAMesey: MA n4

Gc. oAigagmd Bo pafinimemmgiggigegn mA “i” thynfant
Rannamamsgndtene igipenthamappnge mh “2” pyiue
[nieuntiseynansiae oln-mestaoo-r oli suRaypieghtNEAG Bs

tag istasnenmcitan gin ¢ cearins pu 4

mMauMaNgue pudding sunmonmnaméisiinassinaiiahs
MuginsMUMATMUgH Y UAMEENMENsiMeAEInA indy +

mug mMewEg g MuBARgep :

#9.

t.lo.

tem.

EG.

mf “e” inuignotinnagnniiuadgens 1 teantnmhagnniigooyny
Anygsingnesamige ma "e” (nMsmungurigwanATUAgstAl
timsyeand y upmtdmypisgaanicmeming 4 mapsmesgs
dnfingimagds y wusisuamywrshinmagnmtics [igetain
unm n’ unas od fe ysinamiiiunsig 4

mi “e" symusigegnienigiuaigsiimeyegnd 44 Fipegpisens
pLIMTYNITETSiigNUAART NSN Y splpsismTS Wenn
shigiudanginiiing temigmsiqupuaagignnstangurigagyss 4
qunimimfi “2” sugmBuggiégeamges yan y suffignan i
naiqmegpdtarena isinenthamepingin 8s MaMITy NSH [Ae
{inpaigdnymn mucdaiunime “A 4
ijingstinamiguypisna 84 ifmprsmennfamiMsenavige
mf "e” wadigeondan 8H psqyoyhizemetammgsiaiunanguen
islstonsynsiss Andematmmningachomemmmemyshims "A" 4

6§ go manfigesmna “sa”:

me ’n” wnedig Bu mAgAgREeTMy :

a.9.

mf ‘n mend gafintinsd@aamsiniangyadiouche Bejasig
Agogyis: thogugsSriagems “e” wes gougnd isipenthameyp
nut 1 mB” e” mengmonidsnnsepimEmetoNagE

alo. guHgnABsisinnistaumifgeyjihsanwmayjhingamyes ies
WMSyNpPiAveres HonaigunMe “e” quUBaPFigwapres 1s]
ihoinnimiNaig’ ipppaadiseie gommiivyunignamunsis

Shit y slap 84 midistggeadan, amaguamisgqy oes
Himes y antisamensy 4
d.m. girHsnaes 84 iimipURMtEMUAMpAAL-wEspAO HMM

antsitidamaigéyjiimeasmivuvedinimisigndvjeguned :

d.n.9 jong 900% guinsivayAyNUTaionAiuA penthamspp
nym simemisigagippadmedin. wppAsp iqmaBe,
BAG Su dienemy sivamgisangamaimé “2” 4

bn. gungnauaedimays y uguingdisrgjagunimiiinGns gee
miiSionn tdoteuguyndtsina tualfpenthamstingm m1
TnsUgYyS Ba ines 4

DG. mMunapyahseaye :
- mingindigaan
~ Ghutismebisiiians
- MINUgHise 84 nieedanginiling
db... minis:
- mA" nn” wAnsEminpsAvioUA I pOU_NE IsiNisinY Is
dinfimétfiananisdene "8" 4

qenudl : #8 Se magfigwedad’ “eo” :
mii "e” sig 84 mapgguen pe :

1.9, [gimssgayungsingnattmmnsisnsiquignéss tsqndisionn wei

ASNUNAMB YEA 4

man Bu Igngesél-nel 188. IU

TO, ti
eA ez
sl.m.

tle.

kes

tia.

cle.

aa.

we.

11.90.

maNEsgNUSKtAMUimiRAAphaiANgMY semeiy
HupMI9 éngs 9.6. 4

iGinemppo pS Bo aArgsemugema “nv” unwwmanhutinign
ow ia musigesigasn 4
Ramipopitaspinalismivismas gms sand mgm
rolig . off isigieige 1 juduiesmrnhiggd-wganpunyié 84 mai
UmborgmisnsgeigtsahamenshtgySienctnns fs Ciessinantueianisens
ripamaripaiasseiy + ma” e snotniifetiatammnrtasaysyn
imengmaconipresrbanast yp pene no 4

mae” igisgamnkenuh ma” nm” winnenutesmeypdyputia
unui Doigistgims hwnd Hgsgemnrydsuams “e
iiuntinansinn Doig ma "A dnewnomignt mE A coed
inemerinal 4

mae msdigyo pad Su inigneddondd ieomenfimsagem &
AIYMAgs ThUTMIIMBEPO PAU AMTOIAT 4
WSO ATMANNTIEAY NIGH Y ooHMEMSuENMUNSE TE]
teslansi o usndurprjsHimaninrgnionmeing Sininy MENGE
[misimiiuides punni:nsynniemrsigupysens teheunost
rmaominiimanmneape is Insnthamayange 4
tonfiganthAdunsfimmnisiagenaemn au MIAGAAUAA ABN

BM [HAnnuATATNsMsnanuesinS weIngy anantfs wagesians

pitinmes tchesiamisimungmarud mii "e” 4

usinmininiingmudinaigamigah : mimumiip agama
mihge, minanianstel-riduesmags, sbisihe Su Tes yas whan
DRENQSgIMAMAITH Sy vouTensiivians Tuunmeentims

hLob.ijuiiedinginting mutismigemsteugummeaminfingnrsn
sugfigronigs 88 Bontpsm m Bu ppm énne c.G. isfigagpias
; shit ieBignom® We mepsnnige 1
Hom. maigargipynsy tuslun nemdinsamufinnusigsmssin
rele Bu ippiyisas tAOtanion BH AdSnigy 4 :
(L9G, dimemssigngndmatpifaa yee wppuuged igmAs quapenk

a
Hi

guepiBeiduttinnamagadnnyeniingeniigsammting wnt
iyo Rengenhagnoiued penthamsyinydnns +

F.9d. ign "nh G8 antsmAg mutha pnfanyfeniier
Ainoiemsicians 1 atusigmumsitansiunim® “ny Ba anisms
fighhfiemmmmdiane 4

9d. mie” nsMgumohgugmssns whores gangs

{omapntisina “A” shojneiueadsiscenyme :

1.99.9 [pistigndfassqngminnhin y maminnipe gob wt
foniius Supipadigariandshimengdh o tise
ants 1 Ismammdninadisamyeng}n aintimanptipans
Snividene finugeujund gupms 9 ene iene
HUE veyTETAM: nag UAtAT msrp ms rine
NUMsidawmsquAinass 4

code simi "A enumnignamest Y Bneoncinpu isiagyons
igumé “ea” masimmmig’rortie tmemi "n” pteedios
Samusiamnasmiggdisemnaings 4

Lon.ghnmiuae 9 anisamyumsishimiinnadmemsamonenyyns
Rey mA “es” wmaustiniislaniisinsuenay tweens

sees

peti “A” 4

AIG + MeQQnENEAN|s +
G9. muse “2” [AiMEHgMHNUNRigNAAgmidinagAe
igespuumuyNd Tsypenthameynnenh 84 ssw poUsUsantimenagy
{umm isfigesgpise 4
Glo. noimiansutinhiemutsiypye genésitognes oensrnesne
Roemabankusgin taimmganams i” yantismaAtig 4

qenu € : sgiemuasige :

NGAGUS: [Soy BH NEMS NUsinAEgHsnNATAMUg uD
mii "e” [piimshymumrpAO AONE "e apMdudsanfishoagn 4

sBMIOO : AvENQsAgwED :

90.9, MA "e” INSHgEnIRIEgHANAMANsiNEE U IgmaMENTAHAA
Sagdamuprdpauns 84 pavenemmonmnhmasth 4

90.0. mihiuamagimfiapig’ jynohuaiimnvsdinenes 84
[epanoiqnsa whomingagiisetieg y minmtedmedim
INEM ipAparids mransiy onswgiayuorgjn 8a ped
toh puswerapmeniinisrdsorgier spjamngorsisunigy

iE simugnd 84 vsuqnFmenns 4
90.m. puniiiizmh “e” grigeieugshinm: ma “es” plement
mown’ om isgndt Sine 4
90.6. ginmnidama “e” Hsueniiiuanumacinngnbiny sep
ase gpisepincion Ob sf Finndtligyeinsiense me “A

gauoo : Sea Se mucuges (megaMe )
: 99.9. quenitizandheringarainnismiagigsigagyns: magi
file Emad Bejnhepananhenunnsinwdg fa maghy
Tua] MARU iMENATEAAAAgRATISS 4
99.6, panmimnsntitsinundiuagy y ihe TgstsstasAIE InAs
Doig Thess pichids ie NsAig;anyMgENAa IO Suncheppn 4
99.m.mstationmnguihe goesgimnfisgesdyim imiesesHon tegen
* talgaypignmngm 4 qunnifitzmnsaged pass rams janwmas
moinfiponnirenenistenondsefinnmasigamnligny gy annniisfi
iemevushgay [nenthamspAAyM 4 isiiidenwrehe poems
pranmicists woo THETAAMasNesiNUNg AMAL Me
4 B isipnendigyinhunannsl mavsumimefimesmpinames gi
a thavslpisadgyt 1 manktanpinindenghnameimantes 4

sugnewenemunag: :

pudisriingSogamywishgagnasipignhBamsms y mepagmnign
digigjridoislacd ai menineme goigasnsnsmanrchaneaongennyasin:
Foimngiuaigaypousasne 4

SYSNANW :
mipperpynisigagniss pid pmengnd ts renmamepAyin 4

maperpjeaiogse +
DRANIssINSMPETTUSMMASA ifiuRTTIT gins

cumifams 84 manurpypacinnmidmmetysuntsonger
rane R
-,

90

figaispissisineinipy
hesmagenipin Be

Y Hedyimers sininbinensansassthanenspeanyzs
sgmANihwmaswes 4

gonuod : siahweeng :
qufigminfigemisiutiisinedingnaniguagsnign y spams
HsinsisiNE ssRBIpraTID Ishigrugmacthoanstananlpmenh mi"
iMadmA “vA” wheoananthoneeganpudAtinndrusies

' ithaomaghgmadme “a Suaygioeyyocrorpemmgniigharaetaeme ‘
myifigim: 4

mry : “AiMitumsmf ” semaines Snisd eyeing: evpne

imestasl miiiuigaristgndinsconymnmiusinmyAy mame mi
HNSUAATIAHEY 9 [NUsiETmn U MaisertepA 9 sajntzonpest
MIPAT PhaE pUUEAMASIAET 4

spAod : SgeGuemenynd se ofeiaas :

9.9. yRiNNNsiAininAiggisiineamigamelpiiys wmemh “2
(ialmiadpetims “a” qumemdind y inig gu Eneineriens
wide Bu (piudiguadinnsimstindiamtgonadionesigyems
“AT sheatgnmesmominl 84 spd papain 4

od.b. taiquimmimadiniiiadinginting pysstima “2” a wi
Ting mio igteccnirGPionsosgyworuatnhesinee u ipned

ignmpscyparuphruedig 4

SAO «MAI:

> minweds de song -

Ye

wt Oe

Hamems§ “e”

angh g2 9g
HANI AES

fighdncdpnnns :
~ Bigmrsnncndsg
~ Uinganuwiig Bes Supig
- inuiqneRigange
- Sammbienym
~ [neguttiems
> [regu iaG
> Haag tag
~ Wnujosiealeniony fe song
~ intgbacynuing t 8 una
~ [stuittiinng
> anne g tps
- ending png By taane tend pnis
> min”
- mie"
> MovuyiB-pranr

APRA MSE ppeMEGeNTHG ramos, 2R.4Bon DDaae
ihe ppigminndial 3gS Lem te Poo BOND 4

titelndw8sinm, 38 Qem de 99... Bi lb009

98
|
KINGDOM OF CAMBODIA
NATION RELIGON KING

: [ HeNCMs Age?
Pe Md
if tn anes inewemeyye

RESIN

sa
MISHiENAgaroaucs Seldand go ary
1528
HASRSAY sMIBEIM Se cana
ee
GSAS GREEN SEA INDUSTRY CO., LTD.

Cr
CONTRACT

ON
THE INVESTMENT ON TECTONA GRANDIS

PLANTATION AND PROCESSING
BETWEEN
THE MINISTRY OF AGRICULTURE,

FORESTRY AND FISHERIES
. AND
GREEN SEA INDUSTRY Co., LTD. .

100,8:

S2Ha
SS

23 Nov, 2001

KINGDOM oF CAMBODIA
NATIONAL RELIGION KING
2 ke 2k ok ok ok
AGREEMENT
On
INVESTMENT ON TECTONA GRANDIS PLANTATION AND PROCESSING

BETWEEN
THE MINISTRY OF AGRICULTURE, FORESTRY AND FISHERIES
AND
GREEN Sea INDUSTRY Co., LTD

’ THIS CONTRACT (hereinafter the “Agreement “) is made by and between:

THE MINISTRY OF AGRICULTURE, FORESTRY AND FISHERIES is Tepresented herein by
His Excellency Minister of the Ministry of Agriculture, Forestry and Fisheries located
at # 200, Preah Norodom Blvd, Phnom Penh, telephone (855-23) 217 320, having

account No. 01-063220 in the Foreign Trade Bank of Cambodia, hereinafter call
Party “A”,

AND

» at the corner of the street 53 and 114, Sangkat
Phsa Thmey 1, Khan Doun Penh, hereinafter call Party “B”.

RECITAL

WHEREAS, in accordance with the letter N2
October 2001 of the Ministry of Agriculture, Forest
N® 1767 Sor Chor Nor dated 26 October 2001
delegation letter of full power N®
Government of Cambodia,

1361/S88 MAFF/DPSIC dated 25
ry and Fisheries, the approval letter
of the Council Minister and the
69 dated 19 November 2001 of the Royal

WHEREAS, the

parties hereto relies on the investment law of the Kingdom of
Cambodia.

NOW THEREFORE, in consideration of the

mutual promises and covenants herein,
Party “A” and Party “B” agree as follows:

PROVISION 1: SUBJECT OF AGREEMENT

BD agted of concession land with the " f3 1005) Saha (One
pusand Eight Hundred Fifty Two chebear ‘

11

1.2

1.3

1.4

Siam Pang and Stung Treng districts of Stung Treng province (as map ‘attache

. to the party "B" for occupation and use such concession land for “the:

exploitation production of tectona grandis plantation and Processing. A copy of.
land site is plotted on a map with official stamp is attached hereto to this
agreement, and from now on this land site called "location".

In the total amount of 100,852 ha of this concession land includes:

" Land size is the total amount of land that specifically granted to Party “B” by

party “A” under the agreement, which Party “B” can use directly for their
exploitation production.

Land size is comprised of parcels of land that are owned by certain residents on

“those parcel as well as their agricultural land in the land concession, which are
used to produce the agricultural products for household consumption, will be
excluded or party “B” may collaborate with those people to exploit the land
based on the agreed of both sides.

Land comprised of mountain, basins, productive forestland and protected
forestland and other protected areas shall be retained in natural manner.

The land size described in 1.1, 1.2, 1.3, party “A” and party “B” have to
cooperate/collaborate with relevant institutions to completely conduct a research
study and survey and, completely determine other possessive lands within 02
years after signing of this agreement and those possessive lands have to cut out
from the investment plan. All the expenditure for the research study and survey,
and location plotting is the burden of party “B”,

PROVISION 2: TERM

2.1

2.2

This lease agreement is for the term of 70 years (Seventy-year) shall commence
on the date of signing this agreement. Party “B” shall return the location and
give all possesses such as plants, buildings, factories, other equipment and
natural resources to the party “A” at the end of the contract.

Party “B” shall have full right to request to extend the term of the contract
before one year of the expiration date of this contract. The extension of the
agreement can be done after getting the permission from the Royal Government
of Cambodia in accordance with the achievement within the agreement of party
"B" and the approval from Party “A” that is the condition for new agreement.

PROVISION 3: PURPOSE AND USE OF PREMISE

ee og SRE
REBN SEA INDUSTRY,

The purpose and land use planning of Party “B” is intends to build and operate
the exploitation production based on the technical and financial analysis reports
that attached as annex, in which consist some important points, as

3.3

3.4

Construction: factory for processing the products from their own plantation for
domestic consumption and exportation, ”

Party “B” has to use the land as stipulated in Provision 1, point 1.1 of the
agreement within 12 years in accordance with the land use planning in the
master plan.

PROVISION 4: DEPOSITS AND LEASE FEE

4.1

4.5

4.6

4.7

48

Party “B” shall be required to deposit the performance bond with the total
amount of US$ 50,000 (Fifty Thousand US Dollar only) for the guarantee of the
contract implementation.

- Party “B” has to deposit the performance bond no more than 06 months of the

date of signing this agreement.

- The deposit for the performance will be retumed to the Party “B” upon the

completion of plantation as mentioned in Provision 3, point 3.4.

The payment of the renting fee of land concession is to be.paid according to the
actual remaining land size that will be used directly by Party “B” for
exploitation production.

"Party “B” shall pay annual renting fee according to the renting rate on

concession land that is determined in the notification N° 803 dated 31 May 2000
and fee determining by the Royal Government. The payment is to be done in
every January of each year, and no later than 31 January.
Party “B” agrees to pay renting fee of concession land in accordance with the:
flexible rate, which is decided by the Royal Government.

In case party “B” is late to pay the renting fee as stipulated in point 4.6, the
Party “B” will be fined to pay 2 percent per year of the total amount of renting
fee per each year depending on the number of year of late payment. The failure
to pay the renting fee or fine for one year duration or more in the
implementation of the agreement and the Party “B” could not provide the
reliable reasons, party “A” shall have the right to seize the deposits for
performance bond, and concession land as well as plants for the state property
and terminate the agreement without any compensation of alt expenditures by
the Party “B”,

Party “A” shall determine the renting fee and deposit for the performance bond
based on the investment law of the Kingdom of Cambodia. Party “B” shall have
to pay all these fees to the Bank Account: 02-351211-T023 of the Ministry of
Economy and Finance in the National Bank (Department of Operational).

Party “B” shall pay other taxes and/or any levies in accordance with the laws of
the Kingdom of Cambodia.

and caused the investment can not be implemented in accordance with
projection plan or natural disaster occurred.

POSITION 5: ASSIGNMENT AND COOPERATE RIGHTS

5.1

5.3

5.4

Party “B” shall have the right to assign the premises in/as part and cooperate _
with/to its successor or assignees. Legal successors or assignees are those who
be given an inheritance by party “B” in front of the law. The announcement of
any assignment or decision to successors or assignees shall have to inform at
least 6 months in advance to the party “A” before the implementation.

Party “B”, under his or her own responsibilities for the law and the term of the
contract, can cooperate with third party as partner, internal and external, in
order to operate the exploitation production in relation with the term and
conditions that is stipulated in this contract.

In case of re-renting, portion or whole size, or selling this renting agreement to
the third person, Party “B” shall have to follow up the investment law of the
Kingdom of Cambodia by getting the approval from the Council for
Development of Cambodia through the request from the party “A”.

In seeking for additional capital from local and international banks to expand
the investment, party “B” shall have the fully right to obtain plants and other
properties, which have already expended, for guaranteeing to the bank through
supporting from party “A”.

PROVISION 6: RIGHTS AND OBLIGATIONS OF PARTY “A”

6.1

6.2

6.3

Party “A” shall have the following rights and obligations:

Party “A” shall have the full right and power for implementation the agreement
and will grant the location to Party “B” legally to the laws of the Kingdom of
Cambodia. Party “B” has possibility to use the location accordingly to the

. purposes in provision | above during the term of this contract and can rent

addition land if available.

Intervention with the relevant authorities to prevent and resolve any conflicts or
incidents, which would result in the infringement and/or violations of the rights
of Party “B” under the term and conditions of this agreement during the

- development and use of the premises such as confiscation of any portion or

whole size of premise, destroying the products and other equipment that may be
provoked by any person or by any authority.

Intervention and coordination with the ministries departments and other
Governmental institutions concerned for fulfill the application form for
importation and receive:

6.3.1 Tax exemption 100% as stipulated in investment la
4 Garbadia for the importation of materials and

Rea aR
6.3.2 Intervention for tax exemption or other taxes reducing to encourage the
investment, which is stipulated in the investment law of the Kingdom of
Cambodia at the present time as well as in the future.

6.4 Monitoring/controlling and evaluation on:
6.2.1 the implementation of the agreement

6.2.2 Environment impact of the premises; and

6.2.3 Production exploitation plan and technical work
6.5 Supporting:

Party “A” promise to support legally on the investment process of the Party
“By

PROVISION 7: RIGHTS AND OBLIGATIONS OF THE PARTY “B”
Party “B” shall have the following rights and obligations:

7.1 Receive tax exemption as stated in Chapter 5 of the investment law of the
Kingdom of Cambodia.

7.2 Agree to deposit and land renting fee and tax as stipulated in provision 4 of this
agreement until the end of the term of this agreement.

7.3 Agree to pay for the research study and survey, and location plotting as
stipulated in provision 1, point 1.4.

7.4 Formulate the management and development plan and submit to Party “A” less
more than 12 month after signing of this agreement.

7.5 The management plan consists master plan for use of land (constructions,
infrastructures and land site for planting, etc.) as well as development plan,
strategies, programs and technical use for long-term development (from the
beginning to the fully use of land and continued period), The Party “B” can
operate his/her production work unless his/her management plan is accepted and
approved by Party “A”.

7.6 Party “B” will receive the respond from Party “A” concerning to the
management plan document within 60 working days after receiving the request
from Party “B”. During this period, if there is no answer from Party “A” it is
mean that Party “A” has approved on the request.

7.7 Party “B” shall have the right to use and process all remaining timber from
concession land preparation with respect to the forest law.

7.8 To have the right to select local labors or employ foreign e:
needs, if no local experts are available, in accordance:

“S \GREBN SEA INDUSTRY,
Bee Conktd. “
Qa HeE eS

TENE

19

7.10

TAL

7.12

TAZ

714

TAS

7.16

To pay attention on the living of employees such as health care and training for
them and their family through the construction of houses, hospital, pagoda,
school, place for entertainment, etc. based on company's ability.

To implement the production works upon the project plan such as: cutting down
trees-land preparation for plantation, construction of bridges-infrastructure,
housing and maintenance, etc. with consideration of the perpetual condition of
the premises and environment impact which may arise or result from operating
the production-exploitation,

To prepare the implementation of the production exploitation on the premises,
as provided in its technical specifications and financial projections under the
provision 3 and provision 7, point 7.4 of this agreement.

To cooperate and collaborate with Governmental institutional concemed as well
as private sector, domestic and abroad, on the technical use in planting and
processing.

To have rights to sell, buy, and deliver products within the country and overseas
which are necessary or desirable to operate the production exploitation in
accordance with the government policy.

To import the important of equipment, spare parts, chemical raw materials,

" plants seed and animal breed etc, necessary to operate the production-

exploitation in accordance with the laws of the Kingdom of Cambodia.

To permit Party “A “ and other institutions concemed to monitor and evaluate
the environmental impact. Party “ B” has to strictly implement the
environmental protection in accordance with the environment laws of the

Kingdom of Cambodia.

Party “B” shall have the right to terminate this agreement in writing and inform
to Party “A” without failing, as follows:

7.16.1 Ifthe laws of the Kingdom of Cambodia could not provide the license or
approval on the zone mapping and border demarcation of the land
concession that are made by the Government or other governmental
institutions or agencies concerned for use of the premise as described in
provision 1, will be excluded, cancelled, postponed or changed the use
of the premise in the investment project.

7.16.2 If the Party “A” withdraws some parcels or whole site of the land
concession that is developed by the Party “B”, Party “A” has to pay the
compensation of the expenditure for this development.

Party “B” shall have right proceed against person or institytie
occupied parcels of land concession, to the responsible i

PROVISION 8: CONSTRUCTION AUTHORIZATION

8.1

8.2

Party “B” hereby is legally authorized to operate all construction works on the
site, which is legal under the laws of the Kingdom of Cambodia and appropriate
to the project objective per the provision 3 of this agreement.

All respective infrastructure construction, such as dams, canals, which may
affect the surrounding area, shall have the authorization from Party “A” or any
relevant professional! institution.

PROVISION 9: OCCUPYING RIGHTS

All assets and infrastructure as well as consequences, thereof which are
constructed by the Party “B” shall, until the expiration of this agreement remain
under occupation and management of the Party “B”.

PROVISION 10: TERMINATION OF AGREEMENT

10.1

10.2

10.3

10.4

Party “B” can only under the condition beyond its control and upon agreement
of both parties withdraw from all or any part of the projects.

The Royal Government of Cambodia guarantees that the Party “B” will be
allowed to repatriate safety and promptly its foreign employees and workers and
its dependents and to so repatriate or sell its equipment, machinery, plants,
motor vessels, barges, motors, vehicle and other transport facilities, capital
funds and any other fixtures in accordance with the applicable laws and
regulation.

If Party “B” shall withdraw on his own risk, Party “B” shall be liable to article
23 of the Investment Law.

In case the Party “B” fails to commence the activities in accordance with the
term of the agreement stipulated in this agreement two years from the day of
signing this agreement, the Royal Government of Cambodia reserves the right
to terminate this agreement without any conditions and compensation. Such
termination will result in forfeiting the deposits of Party “B” paid to the Royal
Government of Cambodia.

PROVISION 11: CONFLICT AND SETTLEMENT [OR ARBITRATION]

Ml

11.2

If any conflict or dispute arises during the term of this agreement, both parties
shall enter into conciliatory settlement of the conflict or dispute, according with
each of the party’s rights and obligations.

If the parties hereto are unable to conciliate or otherwise settle such conflict,
then within sixty (60) days after either party has notified the other: ty.of such

11.3 In the event such differences are not resolved, both parties agree to hand over to
recognize commercial arbitration tribunal or any competent tribunal exists in the
Kingdom of Cambodia. If this dispute could not be solved in Cambodia, both
parties shall-be referred and finally resolved by arbitration in Singapore, in
accordance with the Singapore International Arbitration Rules (SIAC) of
Singapore by reference into this Clause. The language used for arbitration will
be Khmer.

PROVISION 12: PARTIAL INVALIDITY

If any term of this agreement shall! be invalid or unenforceable, the remainder
shall be valid as’ written to the fullest extent permitted by law.

,

PROVISION 13: GOVERNING LAW

The laws of the Kingdom of Cambodia shall govern the agreement of this
contract. .

PROVISION 14: SEVER ABILITY

This agreement is entirely agreed herein by both parties and supersedes all
previous representation, and verbal or written understandings as to the subject
matter of this agreement. This agreement may not be amended or altered unless
written and signed with acknowledgement by the parties hereto,

PROVISION 15, FORCE MAJEURE

In the event of a failure or delay in the performance of any obligation by either
party arising from an even beyond its or their control such failure shall not be
deemed a breach of this agreement. Such events, which shall constitute force
majeure shall include (without limitation) Acts of God, general strikes, civil
performance, war, riots, insurrection, hostilities, that would prevent the
performance of an obligation by either party. In this case party “B” shall be
required promptly to report to party “A”.

PROVISION 16: RIGHTS OF NATURAL RESOURCE AND INHERITANCE

16.1 Before evacuate land for development, party “B” shall have to request to the
approval from Party “A” on the transformable timber and transportation that
exist on the site. Party “B” will pay the Royalties for economic timbers to Party
“A” according to the principles and forest management law of the Kingdom of
Cambodia.

16.2 In the event any excavation is performed in connection with the operation of the
production exploitation if Party “B” finds on the land or underni

Sas

PROVISION 17: LANGUAGE

This agreement is made in Phnom Penh and shall be executed in 2 (two) version
in English and Khmer, produced in fifteen (15) copies and each copy has equal
value and is fully binding. Any controversy arising as to the interpretation of
this agreement shall basically and officially be covered by Khmer version.

PROVISION 18: COMMENCEMENT AND EXPIRY

REPRESENTATIVE OF PARTY “B”
PRESIDENT OF THE COMPANY

This Agreement shall come into force on the__ 23 day of _44 , 2001
and expireon__ 2a day of __ AA » 2071.

IN WITNESS. WHERECF, the parties hereto have caused this Agreement to be
executed by a representative thereunto duly authorized as of the date of signing.

Phnom Penh, ga, day of _44 , 2001

ENTATIVE OF PARTY “A”

RISTEROLE AGRICULTURE,
CAN Fisuenies ch
of

é

a

Fe.rn75
ay

Vice President

Shall be documented at:

~ Council of the Minister

- Ministry of Finance and Economic

~ Council for Development of Cambodia

~ Ministry of Planning

- Ministry of Environment

- Ministry of Land Management, Urban Planning

- Ministry of Justice

- Phnom Penh Court

- National Bank of Cambodia

- Governor of Stung Treng Province

~ Department of Agriculture, Forestry and
Fisheries of Stung Treng province

«Party “A”

- Party “B”

